Dismissed and Memorandum Opinion filed October 14, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00834-CR
____________
 
ALEKOS PAUL ZIMMER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from County Court at Law No. 1
Fort Bend County, Texas
Trial Court Cause No. 10-CCr-148566
 

 
MEMORANDUM
 OPINION
Appellant entered a guilty plea to assault.  In accordance
with the terms of a plea bargain agreement with the State, the trial court deferred
adjudication of guilt and placed appellant under community supervision for nine
months.  Appellant filed a pro se notice of appeal.  We dismiss the appeal. 
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification.  See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
 
 
Panel consists of Justices
Seymore, Boyce, and Christopher.
Do Not Publish C Tex. R. App. P. 47.2(b)